Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-17 on 6/25/20 is acknowledged.  Claims 1-17 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/21 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4 and 6 are rejected because “the test strip” raises an antecedent basis.  Because “at least one test strip” was initially claimed, then applicant should amend “the test strip” to “the at least one test strip”.
Claim 1 is rejected because the scope of the claim is unclear with regard to the housing being closed to outside and then later recites at least one admission opening in 
Claim 2 is rejected because it is unclear whether the features in the claim language, “configured to be coupled to a matching counter-coupling point of a wall of a sample container,” are being positively claimed. 
Claim 7 is rejected because the claim language is not clear.  It cannot be determined what is structurally being claimed. 
Claim 12 is rejected because the scope of the claim is unclear.  It cannot be determined if piercing element is being positively claimed.  Also, it cannot be determined whether the features related to the sample container are being positively claimed.  If they are, then applicant should amend the preamble of the claim to incorporate the sample container, and amend “configured” claim language. 
Claim 13 and 14 are rejected because the blocking element comprises a filter is unclear.  Because a filter is generally bibulous, it is unclear how the filter, as a blocking element, prevents liquid from leaving.  
Claim 15 is rejected because “as claimed in claim 2” is unclear.  Did applicant intend to recite “as claimed in claim 1”?
Claim Interpretation
The Office asserts that terms and phrases like “configured for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cortelazzo (US Pub. No. 2010/0124517).
As to claim 1, Cortelazzo discloses a flow test unit comprising: a housing (e.g., box-like body 11) which is closed to outside and which comprises at least one test strip (e.g., stick 13, [0034] et seq.), at least one admission opening (e.g., [0041] et seq.) in the housing, and the test strip (e.g., [0034] et seq.) is arranged inside the housing such 
As to claim 2, Cortelazzo discloses the housing includes an outer face (e.g., [0036] et seq.), and a coupling point (e.g., [0036] et seq) is arranged on the outer face via which the flow test unit is configured to be coupled to a matching counter-coupling point of a wall of a sample container (e.g., configured to is intended use claim language, see above).
As to claims 3 and 4, see e.g., [0012] et seq.  Configured for is intended use claim language. 
As to claim 5, see e.g., [0035] et seq.
As to claims 6-9, see fig. 1 and [0044] et seq.
As to claims 10-11, see e.g., fig.4 and [0049] et seq.
As to claims 12 and 15, see e.g., [0040] et seq.
As to claim 13, see e.g., [0039] et seq.
As to claim 16, see claim 1 above, and [0034] et seq.  See also MPEP 2112.02.
As to claim 17, see e.g., [0048], which recites the box-like body is made of plastic which is impermeable to liquid. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cortelazzo in view of Bachand et al. (“Bachand,” US Pub. No. 2002/0004019).
See Cortelazzo supra. 
Cortelazzo does not specifically disclose a filter.  Bachand discloses a filter disposed along a bottom portion of the expresser such that the expressed fluid is filtered prior to entering the testing well (e.g., [0016]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        

3/26/2022